Citation Nr: 0336445	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-21 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for claimed reflex 
sympathetic dystrophy (RSD) of the right arm.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.  

The veteran initially filed a claim of service connection for 
a right arm condition in July 1982; however, his claim could 
not be processed because subsequent efforts to communicate 
with him regarding his claim were unavailing.  

The veteran filed his claim of service connection for RSD of 
the right arm in August 2000.   

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO that denied 
service connection for the RSD of the right arm.  The RO 
granted service connection for a scar of the right 
antecubital fossa and assigned a no percent rating, effective 
on August 16, 2000.  



FINDINGS OF FACT

1.  The veteran is currently shown to have RSD of the right 
arm.  

2.  The currently demonstrated RSD of the right arm is not 
shown to have been present in service or for many years 
thereafter.  

3.  The RSD is not shown to have been caused by the 
laceration of the right arm or any other event in the 
veteran's service.  



CONCLUSION OF LAW

The veteran's disability manifested by RSD of the right arm 
is not due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.	Factual Background

The veteran served on active duty from July 1978 to July 
1982.  

A careful review of the service medical records shows that 
the veteran was treated for a laceration to the right 
antecubital fossa area in April 1979.  At that time, the 
examiner noted that, although the median nerve was exposed, 
the nerve itself was intact and was not lacerated.  

The followup treatment records indicate that the veteran 
regained full use of the right hand and arm.  

On the separation examination dated in May 1982, the veteran 
denied having had a painful or trick shoulder or elbow, and 
the examiner noted a large scar in the right antecubital 
fossa.  

The VA medical records show that the veteran initially sought 
treatment for right arm pain in August 2000, when he was 
diagnosed with right peripheral neuropathy.  

The VA medical records indicate that the veteran underwent an 
electromyogram (EMG)/nerve conduction study (NCV) in 
September 2000, which showed that his right medial, ulnar, 
radial and musculocutaneous sensory responses and his right 
median and ulnar motor responses were normal.  There was no 
reported evidence of right ulnar neuropathy, but the study 
was incomplete.  

A bone scan done in January 2001 showed a narrowed 
glenohumeral joint space with no evidence of RSD and a 
slightly increased radiotracer uptake at the right wrist on 
blood pool and delayed images that was consistent with 
degenerative as opposed to post-traumatic changes.  

The veteran was scheduled for an EMG/NCV in December 2001, 
but he failed to appear for the test.  

At a VA examination in January 2002, the examiner stated that 
there were no EMG studies in the medical records, including 
the incomplete September 2000 EMG, that were suggestive of a 
nerve disorder and, due to the absence of a completed EMG/NCV 
test to consider, he was unable to give a definitive 
diagnosis of RSD or opine as to whether the current suspected 
RSD was related to the laceration of the right cubital fossa 
area sustained by the veteran while in service.  

In May 2002, the veteran underwent a second sensory and nerve 
conduction study.  It showed left ulnar neuropathy and distal 
left median sensory neuropathy superimposing onto long fiber 
distribution neuropathic changes but no acute denervation or 
acute radiculopathy; specifically, post-traumatic chronic 
muscle atrophy and weakness were confirmed.  

In a June 2002 VA examination, the examiner noted the 
aforementioned findings of the May 2002 nerve conduction 
study and added that the study showed bilateral swelling 
greater on the left than the right that the examiner opined 
was more consistent with a cervical spine problem.  

A sensory conduction study done in conjunction with the nerve 
conduction study in May 2002 showed inconsistent right median 
response, and the EMG showed decreased recruitment, which the 
examiner again opined was more consistent with a cervical 
spine problem.  

The VA examiner diagnosed the veteran with RSD and opined 
that the subjective complaints were markedly greater than the 
objective findings on the nerve conduction study.  

The veteran's nerve conduction study findings were noted to 
be above the level of the [original] nerve injury, which was 
inconsistent with the right antecubital fossa injury the 
veteran sustained while in service.  

The nerve conduction study findings were noted to be more 
consistent with a more proximal lesion, which would be in the 
veteran's cervical spine and consistent with degenerative 
disc disease of his cervical spine or other condition.  

The VA examiner further stated that, based on a review of the 
veteran's medical records, and the facts that the median 
nerve was identified at the time of the laceration, that the 
laceration was superficial and not penetrating into the deep 
nerves, and that the median nerve was noted to be intact, the 
veteran's RSD was more consistent with degenerative disc 
disease in the cervical spine and not to the in-service right 
antecubital laceration.  

The VA examiner stated that, since the veteran's nerve 
conduction studies showed more proximal difficulties with 
weakness in the right arm, that it was less likely than not 
that his current condition was due to his in-service 
laceration of the right antecubital fossa and, further, that 
the veteran's RSD of the right arm was more consistent with a 
proximal lesion which was more consistent with degenerative 
disc disease of the cervical spine and not the laceration to 
the right antecubital fossa sustained by the veteran while in 
service.  




II.	Analysis

A. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that, prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The record in this case shows that, through its discussions 
in the September 2002 rating decision; Statement of the Case 
(SOC) in October 2002; and in a June 2001 letter to the 
veteran, the RO has notified him of the evidence needed to 
substantiate his claim.  

In the September 2002 rating decision and the October 2002 
SOC, the RO provided the veteran with the principles relating 
to service connection and notified the veteran of the 
evidence it considered.  The RO also explained essentially 
what the evidence must show to establish service connection 
for the claimed disability.  

The September 2002 rating decision, the October 2002 SOC, and 
the June 2001 letter to the veteran from the RO addressed the 
claim in light of VCAA, which eliminated the requirement to 
present a well-grounded claim.  

The September 2002 rating decision and the October 2002 SOC 
also notified the veteran of the evidence it considered, and 
explained what the evidence must show to establish service 
connection for the claimed disability.  

Further, in a June 2001 letter, the RO informed the veteran 
about VCAA and the duties of VA under the Act.  The RO 
notified the veteran of what the evidence must show to 
establish entitlement to service connection, what information 
and evidence was needed from him, what he could do to help 
with his claims, and what specifically VA would do to assist 
him to obtain evidence for his claims.  

As such, the RO has notified the veteran of what evidence he 
was responsible for obtaining and what evidence VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As to its duty to assist, the RO has also made reasonable 
efforts to assist the veteran in obtaining evidence to 
support his claim, to include requesting the VA medical 
records to which the veteran had referred.  

In that regard, the Board notes that, in his August 2000 
claim, the veteran identified treatment from two treatment 
providers whose records were subsequently obtained (the 
Veterans Administration Medical Center (VAMC) in Durham, NC 
and the Community Based Outpatient Clinic (CBOP) in 
Grennville, NC).  

The RO has also sought and obtained examinations, to include 
those conducted in Janury 2002 and June 2002, regarding the 
matter at hand.  Additionally, the RO has provided the 
veteran with the opportunity for a hearing at the RO in 
December 2002, which the veteran declined.  

The veteran thereafter indicated that he had no further 
evidence to submit and desired that his appeal be transferred 
to the Board without further delay.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A (West 2002).  

Finally, the Board notes that the notice provisions of the 
law as recently amended by the Veterans Benefit Act of 2003 
have been considered in this case.  


B.  Service Connection

The record contains medical treatment records for the 
veteran, and these show no objective evidence of the claimed 
RSD of the right arm until many years after his separation 
from service.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  
 
Service incurrence will be presumed for certain chronic 
diseases, including RSD, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. § 3.309 (2003). 

The veteran claims service connection for RSD of the right 
arm.  He asserts that his RSD of the right arm arose from a 
laceration in the right antecubital fossa area sustained 
while he was in service.  

The service medical records show that the veteran was treated 
for a laceration to the right antecubital fossa in April 1979 
when it was reported that the median nerve was exposed.  
However, the nerve itself was intact and was not lacerated.  
The veteran after the injury in service is not shown to have 
have had anything but full use of the right hand and arm.  

In fact, on his separation examination, the veteran denied 
having any related health problems, including a trick 
shoulder or elbow, and rated his health condition at that 
time as being "good."  Furthermore, at the time of his 
discharge in 1982, his physical examination was normal with 
the exception of the right antecubital fossa scar noted by 
the examiner.  

A careful review of the post-service medical records shows 
that the veteran did not initially manifest complaints of 
findings referable to RSD of the right arm until over 18 
years after discharge from service.  In fact, the veteran was 
initially diagnosed with peripheral neuropathy  of the right 
arm in August 2000.  

Thereafter, further evaluation and testing by VA doctors 
ultimately resulted in a diagnosis of RSD of the right arm.  

Further, the Board notes that the veteran underwent two nerve 
conduction studies, one of which was incomplete, which showed 
that, although the veteran had RSD of the right arm, its 
etiology was more consistent with degenerative changes in the 
cervical spine rather than the laceration to the right 
antecubital fossa area sustained while in service.  

Similarly, the January 2001 bone scan related its findings to 
degenerative changes as opposed to post-traumatic changes.  

The Board notes that the veteran underwent two VA 
examinations and that the VA examiners stated that they based 
their opinions on a careful review of the veteran's medical 
records.  

In the January 2002 VA examination, the examiner stated he 
was unable to make a diagnosis of RSD of the right arm or 
opine on whether the suspected RSD of the right arm was 
related to the laceration of the right cubital fossa 
sustained by the veteran while in service primarily due to 
the absence of a complete testing. 

In a June 2002 VA examination, conducted after the veteran 
had completed a nerve conduction study, the examiner opined 
that the veteran's nerve conduction study findings were 
inconsistent with the right antecubital fossa injury in 
service and more consistent with degenerative disc disease of 
his cervical spine or other condition.  

Likewise, the VA examiner stated, the RSD of the right arm 
was more consistent with degenerative disc disease in the 
cervical spine and not the in-service right antecubital 
laceration, and thus it is less likely than not that the 
veteran's current condition was due to his in-service 
laceration.  

In sum, the Board finds that there is no competent evidence 
to support the veteran's lay assertions that his RSD of the 
right arm was caused by the laceration of the right 
antecubital fossa area or other event in service.  

While the veteran believes that his RSD of the right arm is 
related to the laceration of the right antecubital fossa he 
sustained during his period of service, he is a lay person 
and not competent to offer an opinion as to questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service 
connection.  

Thus, the benefit of the doubt doctrine does not apply in 
this case, and the claim of service connection for RSD of the 
right arm must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  



ORDER

Service connection for RSD of the right arm is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



